Name: Commission Regulation (EC) No 3057/94 of 14 December 1994 concerning the classification of certain goods in Taric
 Type: Regulation
 Subject Matter: European Union law;  tariff policy;  plant product;  foodstuff
 Date Published: nan

 Avis juridique important|31994R3057Commission Regulation (EC) No 3057/94 of 14 December 1994 concerning the classification of certain goods in Taric Official Journal L 323 , 16/12/1994 P. 0012 - 0013 Finnish special edition: Chapter 2 Volume 13 P. 0146 Swedish special edition: Chapter 2 Volume 13 P. 0146 COMMISSION REGULATION (EC) No 3057/94 of 14 December 1994 concerning the classification of certain goods in TaricTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 1737/94 (2), and in particular the first indent of Article 9 (1) (a) thereof, Whereas in order to ensure uniform application of Taric it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate Taric codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is accepted that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in Taric and which do not conform to the rules established by this Regulation, can continue to be invoked, under the provisions in Article 12 (6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3), for a period of three months by the holder; Whereas the Customs Code Committee - Tariff and Statistical Nomenclature Section has not given its opinion within the time-limit indicated by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the appropriate Taric code indicated in column 2 of the said table. Article 2 Binding tariff information issued by the customs authorities of Member States which do not conform to the rules established by this Regulation can continue to be invoked under the provisions of Article 12 (6) of Regulation (EEC) No 2913/92 for a period of three months. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1994. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 182, 16. 7. 1994, p. 9. (3) OJ No L 302, 19. 10. 1992, p. 1. ANNEX "" ID="1">Frozen blackcurrants, without the addition of sugar or other sweeteners, with loose stalks for about 20 % of the berries present.> ID="2">0811 20 39 * 90> ID="3">Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of Taric code 0811 20 39 * 90.">